Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1 – 14 have been examined.

Allowable Subject Matter
Claims 1 – 14 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art of record, either alone or in combination, neither discloses nor suggests a cooling air supply device for a motor vehicle comprising (in regard to claim 1) a molded part, which is pivotable about an axis of rotation, has a curved outer surface relative to the underbody, the curved outer surface having a convex curvature facing away from the underbody and curving in the direction of a driving surface, wherein the convex curvature of the curved outer surface extends from a leading edge of the molded part to a pivot at the axis of rotation, (in regard to claim 13) herein the molded part is configured as a flap, wherein the cooling air supply device comprises a housing accommodating the flap, wherein the flap has an inlet edge forming an entrance to the flow duct, and is pivotably attached to the housing at the axis of rotation, and wherein the housing comprises a housing edge, the housing edge being positioned forward of the inlet edge extending toward the direction of travel, and being configured to guide the airflow into the air duct, and (in regard to claim 14) wherein the molded part is configured as a flap and further comprises an inlet edge at a forward end of the flap, facing toward the direction of travel, and extending in a transverse axis of the motor vehicle, a bottom trough comprising the curved outer surface as its .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN DANIEL WALTERS whose telephone number is (571)272-8269.  The examiner can normally be reached on M-F, 8 am - 5 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303.297.4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JOHN D WALTERS/Primary Examiner, Art Unit 3618